GEORGE CLIFTON EDWARDS, Jr., Chief Judge,
dissenting.
But for the summary affirmance by the United States Supreme Court of Conference of Federal Savings and Loan Associations v. Stein, 604 F.2d 1256 (9th Cir. 1979), *963aff’d mem., 445 U.S. 921, 100 S.Ct. 1304, 65 L.Ed.2d 754 (1980), I would agree with Judge Keith’s opinion for the court. There is much logic and Supreme Court and Court of Appeals precedent to support it.
In Stein, however, the Ninth Circuit approved the exercise of jurisdiction by the District Court in a case quite similar to our instant appeal. I read the Ninth Circuit’s opinion as affirmed by the Supreme Court as requiring us to vacate the District Judge’s dismissal of plaintiffs’ complaint for lack of federal question jurisdiction and remand for his consideration of whether Michigan’s efforts to enforce its anti-redlining statutes are precluded by federal preemption — a question the Stein court specifically reserved.